BAKES, Justice.
Margaret and Thomas Pratt were married in 1952. On September 2,1976, Margaret filed for divorce, alleging that irreconcilable differences had arisen between Thomas and her. In addition to a permanent dissolution of the marriage, Margaret sought division of the couple’s community property, custody of their minor son, Joe, and an award of child support. Thomas opposed the divorce but asked that he be given custody of Joe if it were granted. Following a trial, the district court granted the divorce, awarded custody of Joe and child support to Margaret, and provided for division of the community property.
On appeal, Thomas contends that the trial court erred in granting the divorce, in awarding custody of Joe to Margaret, and in its division of the community property. We have reviewed the record and find substantial support for each of the trial court’s determinations and no abuse of its discretion. Hence, no reversible error was *501committed, and the judgment of the district court is affirmed. See Houska v. Houska, 97 Idaho 316, 543 P.2d 869 (1975); McNett v. McNett, 95 Idaho 59, 501 P.2d 1059 (1972); Barker v. Barker, 92 Idaho 204, 440 P.2d 137 (1968); I.R.C.P. 52(a).
Margaret has requested attorney fees on appeal. Such an award is proper under I.C. § 32-704. See Lovell v. Lovell, 80 Idaho 251, 328 P.2d 71 (1958).
Judgment affirmed. Costs and attorney fees to respondent. I.A.R. 40, 41.
SHEPARD, C. J., and McFADDEN, DONALDSON and BISTLINE, JJ., concur.